Citation Nr: 9932725	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  94-02 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for residuals of an anterior wedge 
compression fracture of T-7, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from November 1985 to April 
1992.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in December 
1992 by the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein, in pertinent 
part, service connection was granted, and a 10 percent rating 
assigned, for fracture residuals of T-7.  The veteran 
thereafter perfected an appeal with regard to the question of 
an increased rating for that disability.  In a decision dated 
in January 1996, the Board, in pertinent part, remanded that 
question for additional development.  In September 1998, the 
Board denied the veteran's claim for an increased rating.  He 
thereafter appealed that issue to the United States Court of 
Appeals for Veterans Claims (Court) which, by means of an 
Order promulgated in March 1999, vacated the Board's 
September 1998 decision as it pertained to the question of 
entitlement to an increased rating for T-7 fracture 
residuals, and remanded the claim to the Board for action 
pursuant to the accompanying Joint Motion for Remand.

A personal hearing was held before the undersigned Member of 
the Board, sitting in Muskogee, in September 1995.


REMAND

In the Joint Motion for Remand that accompanied the Court's 
Order, it is noted as follows:

Although the examiner from the 1996 VA 
examination noted that the appellant 
exhibited full range of thoracic spine 
motion "albeit with complaints of pain," 
he failed 

to make any findings as to the extent of 
Appellant's pain on motion.  Therefore, 
remand is required for an adequate 
examination reflecting limitation of 
motion due to pain and at what point in 
degrees pain begins to limit such motion.  
[Citation omitted.]

In compliance with the Joint Motion, the Board hereby remands 
this claim for the following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his thoracic 
spine disability subsequent to March 
1996.

2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if appropriate, the RO 
should request that all such health care 
providers furnish legible copies of all 
medical records compiled pursuant to 
treatment accorded the veteran since 
March 1996 for thoracic spine impairment.

3.  Thereafter, the RO should accord the 
veteran an examination of his thoracic 
spine disability, classified as residuals 
of an anterior wedge compression fracture 
of T-7.  This examination should be 
conducted by the appropriate specialist, 
and should include, but not necessarily 
be limited to, ascertaining thoracic 
spine range of motion; limitation of 
motion due to pain; at what point 
(indicated in degrees) pain begins to 
limit motion; the nature and extent of 
functional impairment, 

and the pathological manifestations 
thereof; and the nature and extent of any 
demonstrable deformity of the vertebral 
body.

The examiner should ensure that all tests 
indicated are conducted at this time.  
All findings, and the reasons and bases 
therefor, are to be set forth in a clear, 
logical and legible manner on the 
examination report.  The veteran's claims 
folder is to be furnished to the 
examiner, for his or her review and 
referral, prior to this examination.

4.  The RO is to advise the veteran, 
prior to this examination, that failure 
to report for a scheduled examination 
without demonstrated good cause may 
result in adverse action with regard to 
his claim, to include possible denial 
thereof.

5.  The RO should then review the 
veteran's claim, and determine whether an 
increased rating for residuals of an 
anterior wedge compression fracture of T-
7 can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.  The case 
should then be returned to the Board for 
further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional medical 
evidence.  No inferences as to the ultimate disposition of 
this claim should be made.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




